1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11   DAYLE ANN IMPERATO, Trustee       No.   2:19-cv-00536-JAM-CKD
     for the D. Imperato Trust
12   dated 2/3/12,
13                Plaintiff,           SUA SPONTE ORDER REMANDING
                                       ACTION TO STATE COURT
14        v.
15   HOME LIFE ORGANIC
     CORPORATION, FREDERICK
16   MITCHELL, KELLY MITCHELL, and
     KRISTA MITCHELL,
17
                  Defendants.
18

19
         The undersigned revokes any actual or anticipated referral
20
     to a Magistrate Judge for the purposes of Findings and
21
     Recommendations in this case.   See Local Rule 302(d)
22
     (“Notwithstanding any other provision of this Rule, a Judge may
23
     retain any matter otherwise routinely referred to a Magistrate
24
     Judge.”).
25
         On March 26, 2019, Defendants Frederick Mitchell, Kelly
26
     Mitchell, and Krista Mitchell filed a Notice of Removal with this
27
     Court, seeking to remove an action from Sacramento County
28
                                      1
1    Superior Court.     Notice of Removal, ECF No. 1.   For the following

2    reasons, the Court sua sponte REMANDS this case to Sacramento

3    County Superior Court.

4        Under 28 U.S.C. § 1441(a), a defendant may remove an action

5    to federal court if the district court has original jurisdiction.

6    Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

7    (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

8    Cir. 2003)).     If at any time before final judgment it appears

9    that the district court lacks subject matter jurisdiction, the

10   case shall be remanded.    28 U.S.C. § 1447(c).     Generally, a

11   defendant seeking to remove an action to federal court must file

12   a notice of removal within thirty days of receiving a copy of the

13   initial pleading.    28 U.S.C. § 1446(b).   A defendant seeking

14   removal of an action to federal court has the burden of

15   establishing federal jurisdiction in the case.      California ex

16   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).

17       Defendants are attempting to remove an unlawful detainer

18   action based on federal subject matter jurisdiction.       They cite

19   to a previously filed civil case, Mitchell et al., v. Imperato et

20   al., 2:19-cv-00297-WBS-EFB, as evidence that the Court has
21   jurisdiction because the related case brings claims under Title

22   IX of the Civil Rights Act of 1964 and the Fair Debt Collection

23   Practices Act.    Defendants also removed several other related

24   cases from state court within the past month.       See, e.g.,

25   Imperato v. Mitchell, 2:19-cv-00411-WBS-EFB (a request for a

26   temporary restraining order removed on March 7, 2019); Imperato
27   v. Mitchell, 2:19-cv-00412-WBS-EFB (a request for a civil

28   harassment restraining order removed to federal court on March 7,
                                        2
1    2019); City of Elk Grove v. Elk Grove Animal Rescue et al., 2:19-

2    cv-00439-WBS-EFB (a temporary restraining order removed on March

3    11, 2019 and remanded on March 18, 2019 for lack of subject

4    matter jurisdiction).

5        Federal courts are courts of limited jurisdiction and lack

6    inherent or general subject matter jurisdiction.     Federal courts

7    can adjudicate only those cases authorized by the United States

8    Constitution and Congress.    Generally, those cases involve

9    diversity of citizenship or a federal question, or cases in which

10   the United States is a party.     Kokkonen v. Guardian Life Ins.

11   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545

12   (1989).   Federal courts are presumptively without jurisdiction

13   over civil actions.    Kokkonen, 511 U.S. at 377.   Lack of subject

14   matter jurisdiction is never waived and may be raised by the

15   Court sua sponte.     Attorneys Trust v. Videotape Computer Prods.,

16   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).     “Nothing is to be

17   more jealously guarded by a court than its jurisdiction.

18   Jurisdiction is what its power rests upon.     Without jurisdiction

19   it is nothing.”     In re Mooney, 841 F.2d 1003, 1006 (9th Cir.

20   1988).
21       The Ninth Circuit has held that the removal statute should

22   be strictly construed in favor of remand and against removal.

23   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.

24   2005).    The “strong presumption” against removal jurisdiction

25   means that the defendant always has the burden of establishing

26   that removal is proper.    Nishimoto v. Federman–Bachrach &
27   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche

28   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).     Federal
                                        3
1    jurisdiction must be rejected if there is any doubt as to the

2    right of removal in the first instance.     Gaus v. Miles, Inc., 980

3    F.2d 564, 566 (9th Cir. 1992).

4        In this case, Defendants are unable to establish subject

5    matter jurisdiction before this Court because the complaint filed

6    in the state court contains a single cause of action for unlawful

7    detainer based on California Code of Civil Procedure § 1161a.

8    Unlawful detainer actions are strictly within the province of

9    state court.   A defendant’s attempt to create federal subject

10   matter jurisdiction by adding claims or defenses to a notice of

11   removal will not succeed.   Vaden v. Discover Bank, 556 U.S. 49,

12   50 (2009) (federal question jurisdiction cannot “rest upon an

13   actual or anticipated counterclaim”); Valles v. Ivy Hill Corp.,

14   410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law defense to a

15   state-law claim does not confer jurisdiction on a federal court,

16   even if the defense is that of federal preemption and is

17   anticipated in the plaintiff’s complaint.”).

18       In determining the presence or absence of federal

19   jurisdiction in removal cases, the “well-pleaded complaint rule”

20   applies, “which provides that federal jurisdiction exists only
21   when a federal question is presented on the face of the

22   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.

23   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well

24   established that plaintiff is the ‘master of her complaint’ and

25   can plead to avoid federal jurisdiction.”    Lowdermilk v. U.S.

26   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
27   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.

28   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
                                      4
1    that a cause of action arises under federal law only when the

2    plaintiff’s well-pleaded complaint raises issues of federal

3    law.”).

4        Plaintiff’s complaint raises a single state law claim.     The

5    face of a properly-pled state law unlawful detainer action does

6    not present a federal question.   Therefore, Plaintiff’s complaint

7    avoids federal question jurisdiction.   Defendants cannot inject a

8    federal issue through their answer or demurrer.

9        Defendants’ arguments that the Court has jurisdiction

10   because it has subject matter jurisdiction over a related action

11   before this Court, Mitchell et al., v. Imperato et al., 2:19-cv-

12   00297-WBS-EFB, is unpersuasive.   The statute providing for

13   supplement jurisdiction states, “in any civil action of which the

14   district courts have original jurisdiction, the district courts

15   shall have supplemental jurisdiction over all other claims that

16   are so related to claims in the action within such original

17   jurisdiction that they form part of the same case or controversy

18   under Article III of the United States Constitution.”   28 U.S.C.

19   § 1367(a).   The statute “does not authorize supplemental

20   jurisdiction over free-standing state law claims that are related
21   to a separate action over which the court has jurisdiction.”

22   Wescom Credit Union v. Dudley, No. 10-cv-8203-GAF-SSX, 2010 WL

23   4916578, at *3 (C.D. Cal. Nov. 22, 2010); see also Fabricius v.

24   Freeman, 466 F.2d 689, 693 (7th Cir. 1972) (“That a related case

25   was pending in federal court was not in itself sufficient grounds

26   for removal under 28 U.S.C. § 1441.”); Putnam Inv., Inc. v.
27   R.E.F.S. Inc., No. 1:12–cv–00862–AWI–DLB, 2012 WL 3288241, at *2

28   (E.D. Cal. Aug. 10, 2012) (“The Court cannot exercise
                                       5
1    supplemental jurisdiction over claims made in a separate

2    complaint.”).   Thus, Defendants’ other cases in federal court do

3    not support exercising jurisdiction over this unlawful detainer

4    action.

5         Accordingly,

6         1. This action is remanded forthwith to the Sacramento

7              County Superior Court for lack of subject matter

8              jurisdiction;

9         2. Defendants’ motions to proceed in forma pauperis, ECF

10             Nos. 2–4, are DENIED AS MOOT;

11        3. The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.

13   Dated:     April 3, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       6
